Per Curiam.
The writ of error herein was dated and recorded June 9, 1923, and made returnable to this Court on September 10, 1923, which return day being “more than ninety days from the date of the writ,” is in violation of the statute (Sec. 2908, Rev. Gen. Stats. 1920) and the writ of error is dismissed. Anderson v. State, 73 Fla. 86, 74 South. Rep. 6; Gadsden v. State, 76 Fla. 543, 80 South. Rep. 308; Robinson Imp. Co. v. Jackson, 55 Fla. 657, 45 South. Rep. 987; Ates v. Langley, 61 Fla. 504, 54 South. Rep. 264, Ayers v. Daniels, 67 Fla. 482, 65 South. Rep. 660.
A Writ of Error to the Circuit Court for Columbia County; M. F. Horne, Judge.
Dismissed.
Whítpield, P. J., and West and Terrell, J. J., concur.